 8DECISIONSOF THE NATIONALLABOR RELATIONS BOARDInternationalUnion of Operating Engineers, Local77-77R-77B-77C-77D-77RA,AFL-CIOandPotts&Callahan,Inc. Case 5-CB-5860March 30, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYUpon a charge filed by Potts & Callahan, Inc.,the General Counsel of the National Labor Rela-tionsBoard issued an amended complaint andnotice of hearing dated May 12, 1988. The amend-ed complaint alleges that the Respondent Union en-gaged in certain unfair labor practices within themeaning of Section 8(b)(1)(A) of the NationalLabor Relations Act, in essence, by charging,trying, fining, and attempting to collect fines fromPotts & Callahan employees because the employeesrefused to engage in an unlawful work stoppage.On October 6, 1988, the parties jointly filed amotion to transfer the proceeding directly to theBoard and a stipulation of facts. The parties waiveda hearing before an administrative law judge, themaking of findings of fact and conclusions of lawby an administrative law judge, and the issuance ofan administrative law judge's decision and recom-mended Order. The parties agreed that the charge,complaint, the Respondent's answer, the amendedcomplaint, and the stipulation of facts with the ex-hibits attached shall constitute the entire record inthis case and that no oral testimony is necessary ordesired by any of the parties. The parties submittedthis case for findings of facts, conclusions of law,and order directly by the Board.On January 6, 1989, the Board issued its Orderapproving the stipulation and transferring the pro-ceeding to the Board. Thereafter, the GeneralCounsel, the Charging Party, and the Respondentfiled briefs in support of their respective positions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the stipulation, thebriefs, and the entire record in this proceeding andmakes the followingFINDINGS OF FACTI.JURISDICTIONPotts & Callahan, the Employer, is a Marylandcorporation with an office and principal place ofbusiness in Baltimore, Maryland, and is engaged inconstruction,excavation,demolition,and road-building operations in Maryland, Virginia, and theDistrict of Columbia. During the 12-month periodending September 30, 1987, the Employer, in thecourse of its business operations, purchased and re-ceived at its Maryland jobsites products, goods,and materials valued in excess of $50,000 directlyfrom points outside the State of Maryland. Theparties stipulated, and we find, that the Employerisnow, and at all times material has been, an em-ployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.The parties stipulated, and we find, that the Re-spondent Union is now, and at all times materialhas been, a labor organization within the meaningof Section 2(5) of the Act.H. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsMoseman Construction Company was the gener-al contractor for the construction of a subway sta-tion at the Prince George's Plaza jobsite in PrinceGeorge's County, Maryland, within the geographi-cal jurisdiction of Respondent Operating EngineersLocal 77 and outside the geographical jurisdictionof Operating Engineers Local 37. Moseman con-tractedwith Eric Excavation Enterprises to per-form the excavation work on the jobsite. Eric, inturn, contracted with Potts & Callahan to furnishthe equipment and operating engineers necessary toperform the excavation work on the jobsite.On June 3, 1987,1 Potts & Callahan commencedwork on the jobsite. During July, August, and Sep-tember, Potts & Callahan gradually increased thenumber of operating engineers on the jobsite. BySeptember 26, it had 14 pieces of equipment and 14operating engineers, all of whom were either mem-bers of, or were working through, Local 37 on thejobsite.At the time, Potts & Callahan was signato-ry to a collective-bargaining agreement with Local37 that covered all of its operating engineers withinLocal 37's geographical jurisdiction. Potts & Calla-han did not have a contractual relationship withLocal 77.From September 28 until sometime after Novem-ber 3, Local 77 established a picket line at the job-site,which did not have a valid "reserved gate"system in effect. The picket signs stated: "MosemanUnfair to Local 77." The picketing was in further-ance of a labor dispute with Moseman. The Re-spondent had no labor dispute with Potts & Calla-han. The parties further stipulated that on Septem-ber 28, 29, and 30 and October 1, Local 77 agentsinduced and encouraged Potts & Callahan's em-ployees to observe the picket line and not to work.Although they were scheduled to work each day,'All dates are in 1987 unless otherwise indicated.298 NLRB No. 2 OPERATING ENGINEERS LOCAL 77 (POTTS & CALLAHAN)9none of Potts & Callahan's employees worked onSeptember 28, 29, and 30 and the morning of Octo-ber 1. Eight of the employees crossed the picketline and returned to work at 1 p.m. on October 1with the rest returning to work the next day.In October and November, Local 77 brought in-ternal union charges against eight Potts & Callahanemployees who crossed its picket lines. Specifical-ly,Roland, who was the Respondent's recording-corresponding secretary, business representative,and organizer, initially sent seven of the employeesletters informing them that they had been chargedwith violating article XXIV, subdivision 7, section(e),of the International Union's constitution "byworking contrary to a picket line established byLocal 77 at the Moseman Construction Companyproject site" and article XV, section 3(a), by being"employed in the geographic jurisdiction of Local77 without the consent of said Local 77." Subse-quently, after the 8(b)(1)(A) charges were filedwith the Board, Roland notified the employees ofthe withdrawal of the charges involving working"contrary to a picket line," but confirmed thecharges premised on a violation of article XV. Healso charged an additional employee with violatingthat latter article.At its January 15 and February 12, 1988 meet-ings, Local 77 tried 11 employees of Potts & Calla-han who crossed its picket line and fined them$2000 each for assertedly violating article XV, sec-tion 3(a), of the International Union's constitution.Thereafter, Local 77 requested Local 37 to collectthe fines from these individuals.The parties stipulated that Potts & Callahan usu-ally,but not always, seeks permission or "clear-ance" from the Respondent before assigning its op-erating engineers to work in Local 77's jurisdiction.Members of Local 37 are generally unaware ofwhether Potts & Callahan has sought or receivedclearance from the Respondent. The parties furtherstipulated that the Respondent's practice is to denyclearance to Local 37 members to work in its juris-diction only when the Respondent's members areavailable to perform the work sought for the Local37 members. During the time period material here,theRespondent informed Potts & Callahan thattherewere not sufficient members of Local 77available to work at the Prince George's Plaza job-site.Finally, the parties stipulated that the Re-spondent has not filed charges under article XV,section 3(a), against Locall 37 members who workin its jurisdictionwithout clearance other thanthose that are the subject of this case. Other localshave filed charges under that article regarding fail-ure to secure clearance. The Respondent has on atleast one previous occasion filed charges under ar-ticleXV against members of other locals whoworked in its jurisdiction without clearance, thelast such occasion being in or about 1985.B. Contentions of the PartiesThe General Counsel and Potts & Callahan con-tend that the - Respondent's conduct against thePotts & Callahan employees in question, specifical-ly in charging, trying, and fining the employees,and attempting to collect the fines it imposed, vio-latedSection 8(b)(1)(A).2They argue that it isclear that the Respondent took these actions be-cause the employees crossed its picket line and per-formed services for Potts & Callahan, a neutral em-ployer, at the Prince George's Plaza jobsite.The Respondent contends that its conduct wasprotected by the proviso to Section 8(b)(1)(A)which permits a union to prescribe lawful member-ship rules. It argues that the rule that the memberswere disciplined for violating is a legitimate oneforbiddingmembers of any local from workingwithin the territorial jurisdiction of another localwithout obtaining clearance. It disputes that thePotts& Callahan employees at issue were disci-plined because they worked behind the picket line,because that portion of the internal union chargeswas promptly withdrawn without any action by it.The Respondent further asserts that Local 77 couldnot have had as an object of its actions inducingPotts & Callahan to cease doing business with Mo-seman because Potts & Callahan had no relation-ship with Moseman that it could terminate.C. DiscussionThe issue here is whether the Respondent disci-plined the Potts & Callahan employees for crossingthe Local 77 picket line, as alleged by the GeneralCounsel and Potts & Callahan and disputed by theRespondent. If the Respondent disciplined the em-ployees for this reason, its actions would be viola-tive of Section 8(b)(1)(A) as they would constituterestraint or coercion of 1 employees of a neutral em-ployer because those employees refused to engagein a work stoppage that had an object proscribedby Section 8(b)(4)(B), i.e., to cause Potts & Calla-han to cease doing business with primary employerMoseman and its subcontractor Eric Excavation.32 There is no allegation that the Respondent's conduct on September28 through October 1,i.e., inducing and encouraging Potts & Callahanemployees to observe the Local77 picketline and not work, was itselfviolativeof the Act3 SeePlumbers(Hanson Plumbing),277 NLRB 1231 (1985), in whichthe Board held that a respondent union's directing fines exclusively atemployees of an undisputedly neutral employer for failing to honor astranger picket line on a common situs that does not have a valid re-served gate system clearly discloses an objective proscribed by Sec.Continued 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFor the reasons stated below, we find that becausethe General Counsel has established a prima faciecase of unlawful motivation that the Respondent-has failed to rebut, the Respondent's conduct vio-lated Section 8(b)(1)(A).4With regard to the General Counsel's prima faciecase,we initially note that the Respondent stipulat-ed to the fact that between September 28 throughOctober 1 it induced and encouraged the Potts &Callahan employees to observe Local 77's picketline againstMoseman. Although this conduct wasnot alleged as an independent violation of the Act,itdemonstrates that the Respondent's motivation atthis time was directed toward the employees' con-duct with respect to the picket line. This conclu-sion is reinforced by the language of the first lettersinforming seven of the employees of the chargesfiled against them, reflecting, at the least, the Re-spondent's dual motivation. As indicated previous-ly, the employees were notified that they werecharged with both crossing an authorized picketlineandworking without clearance. Further, thestipulated facts reveal that Potts & Callahan hadoperating engineers at the Prince George's Plazajobsite before the picketing and that these employ-eeswere not charged with violating article XVuntil the events at issue. Thus, it was only after theemployees failed to honor the picket line, and ini-tially in conjunction with the internal union chargefor failing to honor that picket line, that the em-ployees were charged with working in Local 77'sjurisdiction without obtaining clearance.In rebuttal the Respondent contends that it wassolelymotivated by the employees' failure toobtain clearance. Assuming, without deciding, thelawfulness of the Respondent's asserted motivation,however, the Respondent's deviation from its usualpractices belies its stated motivation for discipliningthe employees at issue. Thus, the parties stipulatedthat their practice is that Potts & Callahan, not itsemployees, seeks clearance from the Respondentbefore assigning its operating engineers to work inthe Respondent's jurisdiction. This practice is con-sistentwith the fact that Local 37 members them-selves are generally unaware of whether Potts &Callahan has sought or received clearance. Further,8(b)(4)(B).Contrary to the Respondent's argument,we do not find that,because Potts & Callahan had a relationship with Moseman merelythrough Eric Excavation,the Respondent's conduct cannot be found todisclose this unlawful objective.See, e.g,Carpenters(Commercial Indus-trialConstructors),259 NLRB 541 (1981),in which the Board found a re-spondent union to have violated Sec. 8(b)(1)(A) and (4) by fining employ-ees of one subcontractor for working behind a picket line directed at an-other subcontractor4 SeeToledoWorld Terminals,289 NLRB 670 (1988), andIronWorkers(Walker Construction),285 NLRB 770 (1987), in which the Board hasanalyzeddual-motive issues in cases involving8(b)(1)(A)allegationsunderWright Line,241 NLRB 1083 (1980).ithas been the Respondent's practice to deny clear-ance to Local 37 members only when the Respond-ent has sufficient Local 77 members available toperform the work sought. In this regard, the Re-spondent stipulated that it informed Potts & Calla-han that it did not have such members available.Thus, even assuming that, as the Respondent con-tends, no request for clearance was made, the Re-spondent has, in effect, admitted that under itsusual practice it would have granted clearance toPotts& Callahan's Local 37 operatingengineershad a request been made. Additionally, Local 77'saction, at least with respect to Local 37, appears tobe unprecedented.In sum, we find, based on the foregoing, that theGeneral Counsel has established that the Respond-ent was motivated, at least in part, by the employ-ees' crossing its picket line when it took the actionsin question against them. Further, we find that theRespondent has not demonstrated that it wouldhave taken these actions in the absence of the em-ployees' failure to honor the Local 77 picket line.Thus, we conclude that the Respondent's disciplineof the Potts & Callahan employees violated SectionREMEDYHaving found that the Respondent has, engagedin certain unfair labor practices,we shall order thatit cease and desist therefrom and that it take certainaffirmative action to effectuate the policies of theAct.We shall, among other things,order that theRespondent rescind the charges and fines assessedagainst the employees and that it refund to themany moneys held on account of charges and finesassessed,with interest in the manner prescribed inNew Horizonsfor theRetarded,283NLRB 1173(1987).CONCLUSIONS OF LAW1.Potts & Callahan, Inc. is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2.The Respondent, International Union of Oper-ating Engineers, Local 77-77R-77B-77C-77D-77RA,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.By charging Roy Burns, Edward Christie,RichardNicholes,Lee F. Rider, Talbert Swift,Gary Ward, John Werner, and Vaughn Worsell; bytrying and fining these individuals as well as ErnestPhelps,Edward Raab, and Kenneth Shipley; andby attempting to collect the fines it imposed, as de-scribed herein, the Respondent has engaged inunfair labor practices within the meaning of Sec-tion 8(b)(1)(A) of the Act. OPERATING ENGINEERSLOCAL 77 (POTTS & CALLAHAN)114.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and(7) of the Act.ORDERThe National Labor Relations Board orders thatthe Respondent, International Union of OperatingEngineers,Local77-77R-77B-77C-77D-77RA,AFL-CIO, Prince George's County, Maryland, itsofficers, agents, and representatives, shall1.Cease and desist from(a)Charging, trying, fining, or otherwise disci-plining union members in order to induce or en-courage them to withhold their services from aneutral employer with an object of forcing or re-quiring the neutral employer to cease doing busi-ness with a primary employer.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Rescind the disciplinary actions taken againstRoy Burns, Edward Christie, Richard Nicholes,Ernest Phelps, Edward Raab, Lee F. Rider, Ken-neth Shipley, Talbert Swift,GaryWard, JohnWerner, and Vaughn Worsell in order to induce orencourage them to withhold their services from aneutral employer with an object of forcing or re-quiring the neutral employer to cease doing busi-nesswith a primary employer, and remove fromtheir records any reference to that discipline.(b)Refund to the above employees any moneysheld on account of fines assessed them in connec-tion with the aforesaid disciplinary action, with in-terest, as set forth in the remedy section of this de-cision.(c) Post at its offices and meeting hall all copiesof the attached notice marked "Appendix."5Copies of the notice, on forms provided by the Re-gional, Director for Region 5, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all placeswherenotice to members are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notice, is not altered, defaced, orcovered by any other material.(d) Sign and return to the Regional Director suf-ficient copies of the attached notice marked "Ap-pendix" for posting by Potts & Callahan, Inc., ifwilling, in conspicuous places including all placeswhere notices to employees are customarily posted.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT charge, try,'fine, or otherwise dis-cipline union members in order to induce or en-courage them to withhold their services from aneutral employer with an object of forcing or re-quiring the neutral employer to cease doing busi-ness with a primary employer.WE WILL NOT in any like,or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL rescind the disciplinary action taken byus against Roy Bums, Edward Christie,RichardNicholes,Ernest Phelps,Edward Raab, Lee F.Rider, Kenneth Shipley,Talbert Swift,Gary Ward,JohnWerner, and Vaughn Worsell in order toinduce or encourage them to withhold their serv-ices from a neutral employer with an object offorcing or requiring the neutral employer to ceasedoing business with a primary employer, and WEWILLremove from our records any reference tothat discipline.WE WILL refund to the above-named employeesanymoneys held on account of fines assessedagainst them in connection with the aforesaid disci-plinary action,with interest.8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."INTERNATIONAL UNION OF OPERAT-ING ENGINEERS,LOCAL 77-77R-77B-77C-77D-77RA, AFL-CIO